FONT, J.
In this appeal from a decree of dissolution appellant-wife, respondent below, asserts error in the division of property and the award of support to her. She is 55; respondent-husband, petitioner below, is 72. They were married in 1970.
From the record it is clear both parties were considering termination of this short marriage well before the petition was filed. The wife before marriage had earned her living by doing housework on a daily or hourly basis. She has no other marketable skills. After the decree she will receive social security from her deceased former husband in a modest amount. The present husband, though retired, has an assured income of over $800 a month. It is unnecessary to detail the ownership of the limited assets owned by the parties both at the inception and termination of this brief marriage. We think the property was fairly divided.
The court awarded the wife $100 a month support for six months. In view of her age, impaired physical condition and lack of training, we think that monthly award should be extended until the wife reaches the age of 62. The husband has an assured income for the remainder of his life in the form of a monthly veteran’s pension of $584 and social security of $225.
Affirmed as modified. Costs to neither party.